ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-21 are allowable because prior art of record fails to disclose or teach or suggest a method of controlling a vapor compression system equipped with compressor, condenser, high pressure and evaporator expansion valve, receiver, evaporator and a gas bypass valve on a refrigerant path; where plurality of temperature and pressure sensors measure temperature and pressure values respectively at various locations/positions along the refrigerant path; a mass flow of gaseous refrigerant is estimated based on temperature and pressure measurements from sensors located at some first locations and refrigerant pressure or temperature values at another selected position other than the first locations is derived based on the estimated mass flow; and a temperature or pressure sensor malfunction is registered based on the comparison of derived pressure or temperature values and the measured pressure or temperature values; and the measured pressure or temperature values are replaced by the derived pressure or temperature values respectively; wherein the method derives pressure and temperature values at selected locations based on pressure and temperature measurements at some locations along the refrigerant path other than the selected locations (see paragraphs 24-34, 54-55, 66 and 69; fig. 3 and claims 1, 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763